Citation Nr: 0812446	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-40 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-operative aortic 
valve replacement with subacute bacterial endocarditis and 
congestive heart failure. 


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied his claim.  

The Board notes that the veteran was informed of the denial 
of his claim by way of a letter dated November 15, 2002.  He 
submitted a letter requesting a de novo review of his claim, 
received at the RO in March 2003.  The RO issued a statement 
of the case (SOC) in April 2003.  The veteran submitted a 
statement to the RO date stamped October 22, 2003, and 
November 4, 2003, and indicated that he disagreed with the 
November 2002 rating decision.  By way of a January 2004 
letter, the RO informed the veteran that because a VA Form 9 
was not received at the RO within sixty days of the SOC, the 
appeal period had expired and he needed to submit new and 
material evidence to reopen his claim.  However, because the 
RO accepted the March 2003 statement as a notice of 
disagreement and issued a SOC in April 2003, the statement 
date stamped in October 2003 and November 2003 should have 
been accepted as a substantive appeal in lieu of a VA Form 9.  
Because this statement was received within the one year 
period from the date of mailing of the notification of the 
rating decision, the veteran's substantive appeal was in fact 
timely and his appeal was properly perfected.  See 38 C.F.R. 
§§ 20.202, 20.302.  Consequently, the Board will adjudicate 
the issue listed on the cover page of this decision.  

Subsequent to the certification of the veteran's appeal to 
the Board, the veteran submitted additional medical evidence 
and a waiver of consideration by the agency of original 
jurisdiction (AOJ).  Consequently, the veteran is not 
prejudiced by the Board's adjudication of the issue on 
appeal.  


FINDING OF FACT

The veteran does not have post-operative aortic valve 
replacement with subacute bacterial endocarditis and 
congestive heart failure is that is attributable to military 
service.  


CONCLUSION OF LAW

The veteran does not have post-operative aortic valve 
replacement with subacute bacterial endocarditis and 
congestive heart failure that is the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he had a heart disability that was 
present at his entrance to service and was aggravated by 
service or in the alternative that exposure to radar during 
service caused his heart disability.  

The veteran's complete service medical records (SMRs) were 
unavailable from the National Personnel Records Center (NPRC) 
in St. Louis, Missouri.  The NPRC reported that an extensive 
and thorough search was conducted and the SMRs were not 
located.  The NPRC concluded that the records do not exist, 
the NPRC does not have them, or that further efforts to 
locate them at NPRC would be futile.  The veteran was 
informed of the NPRC's findings and submitted SMRs that he 
had in his possession.  The SMRs associated with the claims 
file are negative for any reference to treatment for or a 
diagnosis of any heart disability.  On an August 1961 report 
of medical history prepared at his enlistment to service, the 
veteran denied shortness of breath, pain or pressure in his 
chest, palpitation or pounding heart, high or low blood 
pressure, and dizziness or fainting spells.  The examining 
physician did not report that the veteran had any 
disabilities or defects on the report of medical history.  
The veteran's separation examination dated in July 1965 
revealed a normal examination of the heart, lungs, and chest.  
Also associated with the SMRs was a February 1968 enlistment 
examination to the U.S. Navy Reserves which included a normal 
clinical evaluation of the veteran's heart, lungs, and chest.  
The veteran denied shortness of breath, pain or pressure in 
his chest, palpitation or pounding heart, high or low blood 
pressure, and dizziness or fainting spells on his report of 
medical history prepared in conjunction with the February 
1968 enlistment examination.  

Associated with the claims file are private treatment reports 
from Mount Sinai Hospital.  In January 1970 the veteran was 
seen for a cardiac evaluation.  At that time he denied a 
history of rheumatic fever and chorea and said he had no 
difficulty keeping up with his peers.  The examiner said the 
veteran worked as a radar operator in the Navy from 1961 to 
1965 and was discharged with no disabilities.  Additionally, 
the examiner stated that a pre-employment physical performed 
on the veteran in early 1969 revealed no disabilities.  In 
June 1969 the veteran developed dizziness and in August 1969 
he had several episodes of heart palpitations and developed 
shortness of breath if he walked thirty minutes at a normal 
pace.  The examiner reported that the veteran was 
hospitalized from November to December 1969 at which time he 
was found to have systolic and diastolic murmurs in the 
aortic area.  Chest x-rays were suggestive of viral 
pneumonitis.  The examiner diagnosed the veteran with 
rheumatic heart disease with superimposed subacute bacterial 
endocarditis, treated and healed; a moderately enlarged 
heart; aortic insufficiency, and normal sinus rhythm with 
either an S-3 gallop or premature closure of the mitral 
valve, probable premature closure of the mitral valve, Class 
III-C, in an undigitalized state.  In September 1970 the 
veteran underwent a replacement of the aortic valve with a  
Bjork-Shiley prosthesis.  He was diagnosed with aortic valve 
insufficiency, etiology undetermined.  The veteran was 
hospitalized from June to July 1971 and diagnosed with 
rheumatic heart disease, status nine-month postoperative 
aortic valve replacement, no cardiomegaly, compensated normal 
sinus rhythm, right bundle branch block, and functional Class 
I-B.  

Also associated with the claims file is a physician's 
statement from M. Lowry, M.D., dated in September 1971.  Dr. 
Lowry diagnosed the veteran with bacterial endocarditis 
followed by aortic valve replacement.  He said except for the 
diagnosed heart problems the veteran was in good health, 
currently asymptomatic and should have no difficulty with 
moderately strenuous work.  

The veteran was afforded a VA examination in November 1971 at 
which time he was diagnosed with aortic valve damage, 
etiology unknown, probably due to rheumatic heart disease, a 
history of subacute bacterial endocarditis due to aortic 
valve damage, post-operative aortic valve replacement, and 
compensated congestive heart failure, Class II-C.  

Associated with the claims file are private treatment reports 
from Southwest Florida Regional Medical Center dated from 
September 1993 to October 2001.  X-rays of the chest obtained 
in May 2000 revealed that the veteran was status-post sternal 
thoracotomy with no evidence of active cardiopulmonary 
disease.  In September 2000 the veteran was reported to have 
a past medical history significant for hypertension and 
rheumatic heart disease among other things.  None of the 
records link the veteran's heart disabilities to his military 
service.  

The veteran's parents submitted a statement dated in July 
2000 in which they reported that the veteran was never 
diagnosed with rheumatic fever or any other disease that 
would cause damage to his heart valves.  They indicated that 
they noticed that the veteran was not as active as other 
children when he was growing up.  

The veteran was afforded a VA examination in December 2000 at 
which time the examiner assessed him with aortic valve 
replacement in 1970, chronic anticoagulation with Coumadin 
due to valve prosthesis, angina, and hypertension.  

Associated with the claims file is a July 2002 letter from 
the Defense Threat Reduction Agency which indicates that the 
veteran's claimed disabilities were not radiogenic diseases 
and as such a radiation dose assessment did not need to be 
prepared.  

Also associated with the claims file are private treatment 
reports from Lee Memorial Health System dated from March 2003 
to April 2003.  In March 2003 the veteran was assessed with 
left ventricular hypertrophy with severe left ventricular 
dysfunction, mitral annular calcification with dilated left 
atrium and mild regurgitation, mild tricuspid regurgitation, 
probable apical thrombus, and mild aortic regurgitation.  The 
veteran was admitted with complaints of shortness of breath 
for a period of time in March 2003 to April 2003 and 
diagnosed with congestive heart failure, seizure, and 
hypertension.  None of the veteran's cardiac disabilities 
were linked to his period of military service.  

VA outpatient treatment reports dated from December 1998 to 
October 2004 were associated with the claims file and reveal 
diagnoses of moderate cardiomegaly, aortic valve disease, 
hypertension, status-post aortic heart valve replacement in 
1970 and 2001 with Coumadin use, aortic valve regurgitation, 
aortic stenosis, severe concentric left ventricular 
hypertrophy, cardiac dysrhythmia, atherosclerotic heart 
disease, silent myocardial infarction possible by 
electrocardiogram (EKG), possible mild anginal syndrome, 
cardiomyopathy, and a past medical history of rheumatic 
fever, endocarditis, and congestive heart failure.  None of 
the records relate the veteran's heart disabilities to his 
military service.  

As a preliminary matter, the Board notes that in an undated 
memorandum, the RO made an administrative determination that 
the veteran's service medical records were not available from 
the National Personnel Records Center (NPRC).  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the SMRs.  Jolley v. Derwinski, 1 Vet. App. 37, 
39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992).  VA is also under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony.  Dixon 
v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. 
Derwinski, 2 Vet. App. 619, 620 (1992).

The Board observes that the RO made an initial attempt to 
retrieve the veteran's SMRs from the NPRC in February 1988.  
The RO requested only the entrance examination and separation 
examination.  The NPRC responded that no health/SMRs were 
found at the NPRC.  The RO subsequently contacted the service 
medical records division of the VA Records Management Center 
in November 1998.  No records were provided.  The RO made 
requests on subsequent occasions to the NPRC in December 
2000, August 2002, and October 2002.  In October 2002, the 
NPRC reported that after an extensive and thorough search the 
veteran's SMRs were not located and concluded that the 
records do not exist, the NPRC does not have them, or that 
further efforts to locate them at NPRC would be futile.  In 
October 2002, the veteran was contacted by telephone and 
informed that his SMRs were not located.  The veteran 
reported that that he would submit the SMRs he had in his 
possession.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, 
certain chronic diseases, including endocarditis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

As noted above the veteran claims that he had a pre-existing 
heart disability which was aggravated by his military 
service.  

Every veteran who served in the active military, naval, or 
air service after December 31, 1946, is taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those 
conditions recorded in examination reports can be considered 
as "noted," 38 C.F.R. § 3.304(b) (2007), and a history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  Id; § 3.304(b)(1).

To rebut the presumption of sound condition for conditions 
not noted at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service-the second step necessary to rebut the 
presumption of soundness-a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153 (West 2002).  If the presumption of sound condition is 
not rebutted, "the veteran's claim is one for service 
connection."  Wagner, 370 F.3d at 1096.

In the present case, the Board finds that the veteran's heart 
disabilities were not noted at the time of the veteran's 
examination, acceptance, and enrollment into service.  As 
outlined above, applicable law contemplates that something 
more than a pre-service history be recorded in a report of an 
induction or enlistment examination in order for a condition 
to be deemed "noted," as that term is used in 38 U.S.C.A. 
§ 1111.  Here, the SMRs do not document any reports or 
findings related to heart disabilities.  In fact, the veteran 
denied shortness of breath, pain or pressure in his chest, 
palpitation or pounding heart, high or low blood pressure, 
and dizziness or fainting spells on his report of medical 
history at his enlistment to service.  Because the veteran's 
heart disabilities were not "noted" at the time of his 
examination, acceptance, and enrollment into service, he is 
entitled to the presumption of soundness.

In the alternative, the veteran claims that his heart 
disabilities were caused by his military service.  As noted 
above, the veteran's SMRs do not document any treatment for 
or diagnoses related to any heart disabilities.  At his July 
1965 separation examination a clinical evaluation of the 
veteran's heart, lungs, and chest was reported to be normal.  
None of the medical evidence of record, either VA or private, 
links the veteran's claimed heart disabilities to his period 
of service.  Private treatment reports from Mount Sinai 
document that the veteran was diagnosed with rheumatic heart 
disease with superimposed subacute bacterial endocarditis, 
treated and healed; a moderately enlarged heart; aortic 
insufficiency, and normal sinus rhythm with either an S-3 
gallop or premature closure of the mitral valve, probable 
premature closure of the mitral valve, Class III-C, in an 
undigitalized state in January 1970 and aortic valve 
insufficiency, etiology undetermined, in September 1970.  
Additionally, there is no competent evidence of endocarditis 
within a year of the veteran's separation from service, and 
no competent evidence linking any current heart disabilities 
to the veteran's military service including his claimed 
exposure to radar.  The preponderance of the evidence is 
against the claim.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for post-operative aortic valve 
replacement with subacute bacterial endocarditis and 
congestive heart failure.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2007).

The Board notes that the veteran has alleged that his post-
operative aortic valve replacement with subacute bacterial 
endocarditis and congestive heart failure is related to his 
military service.  While the veteran is capable of providing 
information regarding the current symptoms, as a layperson, 
he is not qualified to offer medical opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Veterans Claims Assistance Act of 2000

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim for service connection in 
letter dated in July 2001.  He was informed of the elements 
to satisfy in order to establish service connection.  He was 
advised to submit any evidence he had to show that he had a 
current disability and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, while notice was not 
provided as to the criteria for rating disabilities of the 
heart or with respect to award of effective dates, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in 
light of the denial of the claim herein, these matters are 
moot.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained the available service medical records, private 
treatment reports, and VA treatment reports.  The veteran was 
afforded several VA examinations.  The veteran has not 
alleged that there is any outstanding evidence that would 
support his contention that service connection should be 
awarded.  The Board is not aware of any outstanding evidence.


ORDER

Entitlement to service connection for post-operative aortic 
valve replacement with subacute bacterial endocarditis and 
congestive heart failure is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


